DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-7 are pending, and are being examined based on the Preliminary Amendment filed 11/19/2019. Claim 1, 4, and 7 are independent.

Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 4 limitations "a structural calculator that causes the model in accordance with the tire finite element method to simulate rolling"; "a time series data acquirer that causes time series data pertaining to displacements of node groups including all nodes that constitute an exterior surface of the tire including the grooves thereon, and at least a portion of all nodes that constitute the groove space elements, to be acquired"; "a fluid calculator that causes a fluid analytic model in which space around the tire which includes the exterior surface of the tire and the road surface is expressed as a plurality of computational mesh cells to be used to perform arithmetic operations for fluid analysis"; have been interpreted under35 U.S.C. 112(f) 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0029] "More specifically, as shown in FIG. 1, fluid analysis apparatus 1 has memory 11, structural calculator 12, time series data acquirer 13, and fluid calculator 14. Fluid analysis apparatus 1 may further have model generator 10. These respective units 11 through 14 are implemented in cooperative fashion in software and hardware as a result of execution of the processing routine at FIG. 8 which has been previously stored by processor(s)." 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura, US Patent Application Publication No. 2014/0019103 in view of Ishiguro Toshiyuki, JP 2011-204157 (hereinafter “Toshiyuki” submitted in IDS dated 11/19/2019).
Claim 1. Imamura discloses A method for analyzing fluid around a tire comprising: 
a step in which a model in accordance with a tire finite element method is stored in memory, the model in accordance with the tire finite element method being such that a tire is represented by a plurality of elements and nodes, and having grooves formed at a contact patch, and having groove space elements arranged in groove spaces bounded by groove wall surfaces that form the grooves (Imamura, Fig. 3 S1 Tire model, [0008] “a tire model defining process in which a tire model, which is a finite element model of the tire and which has a tread and grooves therein, is defined in a computer”; [0046] “tread portion 2a is provided in its tread or ground contacting face 9 with tread grooves 10”; [0053-0054] describing tire with tread finite element model. [0056] “Numerical data about the elements F, for example, indexes of the elements, indexes of node points thereof, coordinate values of the node points in the X-Y-Z coordinate system, and material characteristics for example, density, Young's modulus, damping factor and the like of the material represented by each element, are stored in the computer 1.”); 
a step in which the model in accordance with the tire finite element method is made to simulate rolling pursuant to analytic conditions which include prescribed load, prescribed internal pressure, and prescribed rotational speed, and numeric operations for calculation of the deformation that would occur in accordance with the model due to contact with the road surface are carried out (Imamura, Fig. 3 S3 Rolling simulation, Fig. 7 S31-S38 illustrating rolling simulation method in more detail; [0010] “a rolling simulation process in which calculations of the tire model, which contacts with the rough road surface model and which is rolling thereon, are performed”; [0071] “a condition of the tire pressure are given to the tire model 3 and a deformation calculation of the tire model 3 is performed.”); 
a step in which time series data pertaining to displacements of node groups including all nodes that constitute an exterior surface of the tire including the grooves thereon, is acquired from results of arithmetic operations for deformation in accordance with the model (Imamura, [0092-0093] “In the rolling simulation process S3, therefore, the coordinate data and deformation data of the tire model 3 are stored at the fixed time interval from the start to the end of the rolling. [0093] More specifically, the data on the coordinates of the node points appearing in the outer surface 3t of the rolling tire model 3 at points of time Tx (x=O, 1, ... end) obtained in the process S34 are stored in computer 1 (hereinafter the "time-series coordinate data").”); and 
a step in which a fluid analytic model in which space around the tire which includes the exterior surface of the tire and the road surface is expressed as a plurality of computational mesh cells is used to perform arithmetic operations for fluid analysis in which arithmetic operations are carried out with respect to a physical quantity of fluid for each of the computational mesh cells as locations of the computational mesh cells are varied in such fashion that the node groups in the time series data are made to serve as control points (Imamura, Fig. 9 illustrating boundary 28f,r and s around the outer surface 3t of the tire and the road surface 25, [0011] “a coordinates data obtaining process in which coordinates data on node points appearing in the outer surface of the rolling tire model which data are obtained through the rolling simulation process, are stored in the computer as time-series coordinates data”; [0022] “The noise simulation process can be performed by the use of a fluid analysis application software. [0145-0146] describing the fluid analysis for the motion of air around the tire; [0156] “By the fluid calculation, variations of the physical quantities of the sound field 26 from the start to the end of the rolling can be obtained at a fixed time interval.”).  
Imamura does not explicitly disclose the element analysis includes at least a portion of all nodes that constitute the groove space elements. 
Toshiyuki teaches the element analysis includes at least a portion of all nodes that constitute the groove space elements (Toshiyuki, Figs. 6-8 showing groove space elements as part of element analysis, [0041-0043] describing a pseudo model created between the wall surfaces of the tire tread (i.e., the groove space elements). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Imamura (directed to simulating fluid (air) flow around a tire) and Toshiyuki (directed to simulating tire models) and arrived at a model that includes a mesh that incorporates all the features that may be pertinent to the simulation results. One of ordinary skill in the art would have been motivated to make such a combination because the simulation would “produce a tire model providing an analytical result which is 

Claim 2. Modified Imamura teaches the method according to claim 1. Imamura does not explicitly disclose, but Toshiyuki teaches wherein the node groups include all nodes that constitute the groove space elements (Toshiyuki, [0033] “In Step S 31, pseudo models 201 to 207 are set between the wall surfaces of the narrow grooves 141 to 147 of the unit block model 140, in which pseudo-elastic bodies that do not exist between the wall surfaces of the narrow grooves of the actual pneumatic tire are divided by a finite number of elements.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Imamura (directed to simulating fluid (air) flow around a tire) and Toshiyuki (directed to simulating tire models) and arrived at a model that includes a mesh that incorporates all the features that may be pertinent to the simulation results. One of ordinary skill in the art would have been motivated to make such a combination because the simulation would “produce a tire model providing an analytical result which is close to a measured value, when evaluating tire performance, and shortening the computation time” as taught in Toshiyuki (Overview).
  
Claim 3. Modified Imamura teaches the method according to claim 1. Imamura does not explicitly disclose, but Toshiyuki teaches wherein Young's modulus of the groove space elements is chosen so as to be not less than 1/10000th but not greater than 1/1000th of Young's modulus chosen for elements that form the contact patch, and Poisson's ratio of the groove space elements is chosen so as to be 0 +/- 0.01 (Toshiyuki, [0034] “In Step S 32, an elastic modulus lower than the elastic modulus of the tread portion is set in the pseudo model. As an example, the elastic modulus of the pseudo models 201 to 207 is set to 1/10000 or more and 1/100 or less of the elastic modulus set in the tread portion, I. e., the unit block model 140. In addition, the Poisson's ratio of the pseudo models 201 to 207 is set to 0.001 or more and 0.1 or less.” Examiner’s Note (EN): The ranges disclosed render the ranges claimed as obvious design choices within the overlapping ranges.).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Imamura (directed to simulating fluid (air) flow around a tire) and Toshiyuki (directed to simulating tire models) and arrived at a model that includes a mesh that incorporates all the features that may be pertinent to the simulation results. One of ordinary skill in the art would have been motivated to make such a combination because the simulation would “produce a tire model providing an analytical result which is close to a measured value, when evaluating tire performance, and shortening the computation time” as taught in Toshiyuki (Overview).

4. An apparatus for analyzing fluid around a tire comprising: 
a memory that stores a model in accordance with a tire finite element method (Imamura, [0044] “As shown in FIG. 1 for example, the computer 1 comprises a main body 1a, a keyboard 1b, a mouse 1e and a display 1d. The main body la comprises an arithmetic processing unit (CPU), memory, storage devices such as magnetic disk, disk drives 1a1 and 1a2 and the like.”), 
finite element model of the tire and which has a tread and grooves therein, is defined in a computer”; [0046] “tread portion 2a is provided in its tread or ground contacting face 9 with tread grooves 10”; [0053-0054] describing tire with tread finite element model. [0056] “Numerical data about the elements F, for example, indexes of the elements, indexes of node points thereof, coordinate values of the node points in the X-Y-Z coordinate system, and material characteristics for example, density, Young's modulus, damping factor and the like of the material represented by each element, are stored in the computer 1.”); 
a structural calculator that causes the model in accordance with the tire finite element method to simulate rolling pursuant to analytic conditions which include prescribed load, prescribed internal pressure, and prescribed rotational speed, and to carry out numeric operations for calculation of the deformation that would occur in accordance with the model due to contact with the road surface (Imamura, Fig. 3 S3 Rolling simulation, Fig. 7 S31-S38 illustrating rolling simulation method in more detail; [0010] “a rolling simulation process in which calculations of the tire model, which contacts with the rough road surface model and which is rolling thereon, are performed”; [0069] “predetermined conditions about the traveling velocity v, tire pressure and tire load, calculations of the tire model 3 rolling on the rough road surface model 21 (hereinafter the "rolling calculation") is performed by the computer.”; [0071] 
a time series data acquirer that causes time series data pertaining to displacements of node groups including all nodes that constitute an exterior surface of the tire including the grooves thereon, to be acquired from results of arithmetic operations for deformation in accordance with the model (Imamura, [0092-0093] “In the rolling simulation process S3, therefore, the coordinate data and deformation data of the tire model 3 are stored at the fixed time interval from the start to the end of the rolling. [0093] More specifically, the data on the coordinates of the node points appearing in the outer surface 3t of the rolling tire model 3 at points of time Tx (x=O, 1, ... end) obtained in the process S34 are stored in computer 1 (hereinafter the "time-series coordinate data").”); and 
a fluid calculator that causes a fluid analytic model in which space around the tire which includes the exterior surface of the tire and the road surface is expressed as a plurality of computational mesh cells to be used to perform arithmetic operations for fluid analysis in which arithmetic operations are carried out with respect to a physical quantity of fluid for each of the computational mesh cells as locations of the computational mesh cells are varied in such fashion that the node groups in the time series data are made to serve as control points (Imamura, Fig. 9 illustrating boundary 28f,r and s around the outer surface 3t of the tire and the road surface 25, [0011] “a coordinates data obtaining process in which coordinates data on node points appearing in the outer surface of the rolling tire model which data are obtained through the rolling simulation process, are stored in the computer as time-series coordinates data”; [0022] “The noise simulation process can be performed by the use of a fluid 
Imamura does not explicitly disclose the element analysis includes at least a portion of all nodes that constitute the groove space elements. 
Toshiyuki teaches the element analysis includes at least a portion of all nodes that constitute the groove space elements (Toshiyuki, Figs. 6-8 showing groove space elements as part of element analysis, [0041-0043] describing a pseudo model created between the wall surfaces of the tire tread (i.e., the groove space elements). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Imamura (directed to simulating fluid (air) flow around a tire) and Toshiyuki (directed to simulating tire models) and arrived at a model that includes a mesh that incorporates all the features that may be pertinent to the simulation results. One of ordinary skill in the art would have been motivated to make such a combination because the simulation would “produce a tire model providing an analytical result which is close to a measured value, when evaluating tire performance, and shortening the computation time” as taught in Toshiyuki (Overview).

Claim 5 contains limitations for a system which are similar to the limitations for the method described in claim 2, and is rejected for the same reasons as detailed above.



Claim 7. Imamura discloses An apparatus for analyzing fluid around a tire comprising: 
a processor (Imamura, [0044] “As shown in FIG. 1 for example, the computer 1 comprises a main body 1a, a keyboard 1b, a mouse 1e and a display 1d. The main body la comprises an arithmetic processing unit (CPU), memory, storage devices such as magnetic disk, disk drives 1a1 and 1a2 and the like.”); and  5Application No. Not Yet AssignedDocket No. P191129US00 
a memory for storing instructions capable of being executed by the processor (Imamura, [0044] “As shown in FIG. 1 for example, the computer 1 comprises a main body 1a, a keyboard 1b, a mouse 1e and a display 1d. The main body la comprises an arithmetic processing unit (CPU), memory, storage devices such as magnetic disk, disk drives 1a1 and 1a2 and the like.”); 
wherein the processor is constituted in such fashion as to cause a model in accordance with a tire finite element method to be stored in the memory, the model in accordance with the tire finite element method being such that a tire is represented by a plurality of elements and nodes, and having grooves formed at a contact patch, and having groove space elements arranged in groove spaces bounded by groove wall surfaces that form the grooves (Imamura, Fig. 3 S1 Tire model, [0008] “a tire model defining process in which a tire model, which is a finite element model of the tire and which has a tread and grooves therein, is defined in a computer”; [0046] “tread portion 2a is provided in its tread or ground contacting face 9 with tread grooves 10”; [0053-0054] describing tire with tread finite element model. [0056] 
the model in accordance with the tire finite element method to be made to simulate rolling pursuant to analytic conditions which include prescribed load, prescribed internal pressure, and prescribed rotational speed, and to carry out numeric operations for calculation of the deformation that would occur in accordance with the model due to contact with the road surface (Imamura, Fig. 3 S3 Rolling simulation, Fig. 7 S31-S38 illustrating rolling simulation method in more detail; [0010] “a rolling simulation process in which calculations of the tire model, which contacts with the rough road surface model and which is rolling thereon, are performed”; [0069] “predetermined conditions about the traveling velocity v, tire pressure and tire load, calculations of the tire model 3 rolling on the rough road surface model 21 (hereinafter the "rolling calculation") is performed by the computer.”; [0071] “a condition of the tire pressure are given to the tire model 3 and a deformation calculation of the tire model 3 is performed.”); 
time series data pertaining to displacements of node groups including all nodes that constitute an exterior surface of the tire including the grooves thereon, to be acquired from results of arithmetic operations for deformation in accordance with the model (Imamura, [0092-0093] “In the rolling simulation process S3, therefore, the coordinate data and deformation data of the tire model 3 are stored at the fixed time interval from the start to the end of the rolling. [0093] More specifically, the data on the coordinates of the node points 
a fluid analytic model in which space around the tire which includes the exterior surface of the tire and the road surface is expressed as a plurality of computational mesh cells to be used to perform arithmetic operations for fluid analysis in which arithmetic operations are carried out with respect to a physical quantity of fluid for each of the computational mesh cells as locations of the computational mesh cells are varied in such fashion that the node groups in the time series data are made to serve as control points (Imamura, Fig. 9 illustrating boundary 28f,r and s around the outer surface 3t of the tire and the road surface 25, [0011] “a coordinates data obtaining process in which coordinates data on node points appearing in the outer surface of the rolling tire model which data are obtained through the rolling simulation process, are stored in the computer as time-series coordinates data”; [0022] “The noise simulation process can be performed by the use of a fluid analysis application software. [0145-0146] describing the fluid analysis for the motion of air around the tire; [0156] “By the fluid calculation, variations of the physical quantities of the sound field 26 from the start to the end of the rolling can be obtained at a fixed time interval.”).
Imamura does not explicitly disclose the element analysis includes at least a portion of all nodes that constitute the groove space elements. 
Toshiyuki teaches the element analysis includes at least a portion of all nodes that constitute the groove space elements (Toshiyuki, Figs. 6-8 showing groove space elements as 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Imamura (directed to simulating fluid (air) flow around a tire) and Toshiyuki (directed to simulating tire models) and arrived at a model that includes a mesh that incorporates all the features that may be pertinent to the simulation results. One of ordinary skill in the art would have been motivated to make such a combination because the simulation would “produce a tire model providing an analytical result which is close to a measured value, when evaluating tire performance, and shortening the computation time” as taught in Toshiyuki (Overview).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang Zepeng, “Finite Element Analysis of Mechanical and Temperature Field for a Rolling Tire,” 2010 International Conference on Measuring Technology and Mechatronics Automation (2010) related to finite element analysis for developing accurate tire simulation models.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN W CRABB/Examiner, Art Unit 2129